United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   February 27, 2004

                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 03-40120
                           Summary Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

RICARDO SANCHEZ-ROMERO,

                                       Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                        (L-02-CR-484-ALL)
                      --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant     Ricardo    Sanchez-Romero   appeals       his

conviction on a charge of possession with intent to distribute in

excess of 1000 kilograms of marijuana. He argues that, because the

marijuana was well hidden in the trailer that his vehicle was

pulling, the government failed to show more than mere control of

the vehicle, which it was required to do under the circumstances.

     As the marijuana was in boxes that were located in the middle

of the vehicle’s legitimate load, we deem the marijuana to have


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
been hidden.    As such, knowledge of its presence can be inferred

from the driver’s exercise of control over the vehicle in which the

drugs   are   hidden   only   if,   in   addition   to   presence    of   the

contraband, there is additional circumstantial evidence that is

either suspicious in nature or demonstrates guilty knowledge.             See

United States v. Garza, 990 F.2d 171, 174 (5th Cir. 1993).             Here,

the record evidence demonstrates that Sanchez-Romero engaged in

several types of behavior that in the past we have relied on as

evidence of guilty knowledge.        See United States v. Moreno, 185
F.3d 465, 472 n.3 (5th Cir. 1999).

    First, Sanchez-Romero made implausible statements.         See United

States v. Cano-Guel, 167 F.3d 900, 905 (5th Cir. 1999).             Although

he conceded that, even considering the time consumed during his

stop for breakfast, he should have reached the Mexican border

between 8:40 and 8:50 a.m., he failed to offer any explanation for

his not having done so until 9:45 a.m.        This unexplained lapse of

time is particularly significant in light of testimony that loading

the six boxes of marijuana into the trailer would only have taken

between 15 to 30 minutes.

     Second, the marijuana in Sanchez-Romero’s trailer weighed more

than 6,000 pounds.     It is unlikely that a drug trafficker would

have entrusted such a large quantity of drugs to an unknowledgeable

and unsuspecting truck driver. See United States v. Garcia-Flores,

246 F.3d 451, 455 (5th Cir. 2001).



                                     2
     Sanchez-Romero also possessed a large amount of cash.      See

United States v. Ortega Reyna, 148 F.3d 540, 547 (5th Cir. 1998).

Although he and his wife proffered a plausible explanation for his

carrying such a large amount of cash, i.e., that he had cashed

several checks to buy spare parts, Sanchez-Romero did not offer any

documentary support for his explanation of the source of the money.

     Additionally, there were obvious or remarkable alterations to

the trailer.   At the border crossing, the trailer was not sealed,

as it had been, and the marijuana was in cardboard boxes that bore

no labels identifying the manufacturer or the owner.

     When viewed in the light most favorable to the verdict, the

combination of the presence of the marijuana in the trailer and

this additional circumstantial evidence is sufficient for a jury

reasonably to infer that Sanchez-Romero had the requisite guilty

knowledge to support the verdict.    Sanchez-Romero’s conviction is

AFFIRMED.




                                 3